AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I ofl



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                        V.

                      Rodrigo Rios-Hernandez                                     Case Number: 2: 19-mj-10972

                                                                                 Federal Defenders
                                                                                 Defendant's Attorney


REGISTRATION NO. 90719298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                             -----=-------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                 1

 •    The defendant has been found not guilty on count(s)
                                                                          -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               :~ TIME SERVED                               • _________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, October 30~ 2019

            h-~
                                       C::              ~-   ILED        Daq; of Imposition of Sentence
             -,N\;fuj "·'.
                  \            .. !\
      •
Received
                  \
                        ~¼-J,~;
                           \     \!

                                              '
                                                  i\
                                                  1
                                                       I\

                                                       vbcr ao2019
             DUSM
                                                                              CRABLE RUTH B~UOEZ MONTENEGRO
                                                                             TED STATES MAGISTRATE JUDGE
                                           CLEl-iK LJS DIST RICI COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                        BY             <TfV        DEPUTY

Clerk's Office Copy                                                                                                        2:19-mj-10972
